Citation Nr: 0911230	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for depression.

2.	Entitlement to service connection for chronic ear 
impairment with waxy buildup.

3.	Entitlement to service connection for chronic 
respiratory infections. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1973.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

In January 2009, the Veteran filed a VA Form 21-22 appointing 
as his designated representative the Disabled American 
Veterans, and this change in status of representation is 
indicated above on the title page.


FINDINGS OF FACT

1.	The Veteran's claimed depression was not incurred in 
service due to an event within the line of duty, and instead 
is attributable to alcohol use.

2.	The Veteran does not have a current disability involving 
chronic ear impairment.

3.	The Veteran does not have a current disability involving 
a chronic respiratory infection. 


CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for depression are not met. 38 U.S.C.A. §§ 105, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.301(d), 3.303 (2008).

2.	The criteria for the establishment of service connection 
for chronic ear impairment with waxy buildup are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.	The criteria for the establishment of service connection 
for chronic respiratory infections are not met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through January 2006 VCAA 
notice correspondence. The May 2007 Statement of the Case 
(SOC) explained the general criteria to establish a claim for 
entitlement to service connection. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, a March 2006 
supplemental letter provided notice concerning both the 
disability rating and effective date elements of a pending 
claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice letter met this standard in that it preceded 
issuance of the February 2006 rating decision on appeal.     

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization, service treatment 
records, and service personnel records. In support of his 
claims, the Veteran provided a private psychologist's report 
and several personal statements. He has not requested at any 
point the opportunity to testify at a hearing. The record as 
it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analysis of the Claims

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2008).

Depression

As the competent evidence establishes that the primary factor 
in the development of claimed depression was alcohol use, an 
underlying event upon which a grant of direct service 
connection may not be premised, this claim on appeal is being 
denied.

Service treatment history indicates that in August 1972 the 
Veteran sought counseling for what he described as personal 
problems but was too intoxicated at that point to discuss 
them. He stated he had been unable to sleep and had been 
getting into administrative problems including Article 15s. 
An October 1972 periodic review examination was absent 
mention of any mental health complaints or findings. 

Personnel records from service indicate in February 1972 an 
administrative disciplinary action including resulting in 
temporary restriction in grade for two months, 14-days of 
extra duty, and forfeiture of a sum of $77. The Veteran's 
appeal for remission of these conditions was granted in part. 
The June 1972 report of another nonjudicial punishment 
indicated that the Veteran was found to have willfully 
disobeyed an officer by refusing to terminate a telephone 
conversation as directed and having participated in a verbal 
confrontation. The July 1972 report of nonjudicial punishment 
states that the Veteran had reported for duty under the 
influence of alcohol.  

Records of VA outpatient treatment and hospitalization from 
November 1977 to August 1979, show that in July 1979 the 
Veteran began undergoing treatment at a mental health clinic 
for alcohol rehabilitation. He then described a history of 
excessive alcohol use for approximately nine years. The 
Veteran was admitted to an alcohol treatment program in 
August 1979, and the admitting diagnosis was chronic alcohol 
abuse. He underwent an individualized alcohol treatment 
program. At that time he reported that his drinking was 
causing occupational problems and interpersonal relationship 
difficulties.

In his October 2005 correspondence in support of his claim, 
the Veteran contends that his depression originated due to 
having ended a relationship with his fiancée while on active 
duty. He states that as a result of this incident, he began 
to abuse alcohol and developed serious disciplinary problems 
in the Army before leaving active duty. He explains that he 
continued to drink for several years afterwards because he 
could not get over the end of this relationship. The Veteran 
indicates that he managed to stop drinking in 1998 and has 
sought counseling for his alcoholism and depression.  

The report of a July 2005 private psychologist's evaluation 
in providing a summary of patient history indicates that 
during service the Veteran met a female soldier and they 
began drinking together. According to this report, after a 
time they broke up, but the Veteran continued drinking to the 
point that he was given a General Discharge under Honorable 
conditions. The Veteran had indicated that before his 
discharge his break up caused depression and alcohol was his 
coping mechanism, and that after his discharge he continued 
with this behavior until 1998. The Veteran described his 
symptoms since that time as involving difficulty sleeping, 
nightmares related to his drinking, panic attacks, and social 
avoidance. The psychologist diagnosed depression, severe; and 
panic disorder, with a current Global Assessment of 
Functioning (GAF) score of 50. The prognosis was listed as 
guarded, with the recommendation that the Veteran continue 
therapy to deal with depression and problems that had 
resulted from alcohol. 

VA outpatient records include the report of a November 2005 
psychological consultation which indicated at the outset that 
the Veteran had undergone a positive screening for post-
traumatic stress disorder (PTSD). On a more in-depth 
evaluation he denied having experienced any specific 
frightening or disturbing events which had triggered the 
positive screen at an earlier primary care appointment. The 
diagnostic impression was anxiety disorder, not otherwise 
specified; rule out PTSD.


Based upon the evidence above, there is no indication that 
the current claimed depressive disorder originated due to a 
recognizable injury or disease in service that was incurred 
in the line of duty. The service treatment history, and 
medical history post-service instead demonstrates that 
excessive alcohol use was a primary factor that caused or 
contributed to psychiatric symptomatology. The August 1972 
treatment instance during service was during a period of 
intoxication, and there is no specific record of a distinct 
diagnosed mental health disorder. There is a contemporaneous 
report of an administrative disciplinary infraction related 
to intoxication. In considering the question of etiology of 
recent diagnosed depression, the July 2005 evaluating 
psychologist reviewed the Veteran's reported history and 
precipitating events he described from service, and found 
that the depression and other problems were incidental to 
alcohol use. As a result, the record does not presently 
establish that depressive disorder is incidental to an 
identifiable in-service injury, or otherwise any stressful 
event, apart from the use of alcohol.

As a general matter, VA law and regulations preclude an award 
of direct service connection for a disability that originated 
due to substance abuse, as this is deemed to constitute 
willful misconduct on the part of the claimant. See 38 
U.S.C.A. § 105; 38 C.F.R. § 3.301(d). See also VAOPGPREC 7-
99, 64 Fed. Reg. 52,375 (June 9, 1999). Thus, on the current 
evidence of record, there is no plausible basis to 
substantiate service connection for depressive disorder 
according to such a direct causal relationship. To the extent 
the Veteran contends that depression is the result of an 
identifiable injury or factual circumstances apart from 
substance abuse, moreover, the Board recognizes these 
assertions; however, the Veteran's own lay statement on a 
matter of medical causation cannot be dispositive absent 
corroborating medical opinion evidence. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for depression. Since the 
preponderance of the evidence is unfavorable on this claim, 
the benefit of-the-doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Ear Disorder

The record does not establish a current disability involving 
a chronic ear disorder, or otherwise indicate the likelihood 
that such claimed disorder is due to the Veteran's service.

Service treatment records indicate that in January 1972, the 
Veteran obtained treatment for a head cold over the prior two 
weeks. Physical examination revealed that the ears appeared 
to be clogged up with cerumen. The throat appeared slightly 
inflamed with slight enlargement of the lymph nodes. The 
impression was of an upper respiratory infection.

The Veteran contends that he experiences a chronic ear 
impairment which causes waxy buildup to develop in his ears. 

Through September 2006 correspondence accepted as his NOD in 
this case with the rating decision on appeal, the Veteran 
alleged that he was routinely exposed to hazardous noise 
levels while on active duty in the occupational capacity as a 
cannoneer with a Field Artillery division.

In view of the Veteran's assertions and the medical evidence 
of record, a May 2007 RO rating decision granted a then 
pending claim for entitlement to service connection for 
bilateral tinnitus, with an evaluation of 10 percent.

He has further pursued a claim for service connection for 
chronic ear impairment with waxy buildup, and contends that 
there is evidence of relevant treatment from during service. 

The August 2005 report of VA outpatient treatment indicates 
that the Veteran's main complaint at that time was of 
pressure and ringing in both ears, including the feeling as 
if they were "stopped up."  On evaluation the Veteran was 
alert and oriented, respiration was even and unlabored, the 
skin was warm and dry, and no acute distress was noted. 
 
The Veteran underwent a VA audiological examination in April 
2007, primarily for claimed tinnitus, in which a physical 
examination of the ears, nose and throat revealed that on 
auricle examination both right and left sides were within 
normal limits. Both sides were within normal limits on 
external ear examination. Audiometric testing had shown 
bilateral mild to moderate hearing loss. There was also some 
cerumen present in the left ear canal, however, it was not 
affecting the audiometric test results. The diagnosis was 
bilateral constant tinnitus, and a sensorineural hearing 
problem. The examiner did not specifically identify any other 
objective disorder or symptomatology of the ears bilaterally.

These findings do not conclusively demonstrate a current 
chronic ear disorder, or otherwise suggest that this type of 
claimed disability had an origin in the Veteran's service. As 
to the first element required to establish service connection 
of a present disability, the April 2007 VA examination 
indicated at most cerumen impaction in the left ear canal. 
There is no definitive diagnosis however of an associated 
disability. Under applicable law, a "disability" is 
generally defined as "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1. See, too, 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)). Apart from the relatively few symptoms noted 
above, there is no indication at any point post-service of a 
qualifying left ear disability, including for instance, an 
objective detrimental effect of cerumen buildup. The initial 
criterion to establish service connection is competent 
evidence of the current disability claimed. Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). See, too, Degemetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).

When assuming even for the sake of argument that there was a 
current diagnosable ear disorder of record, or for that 
matter one which would be ascertainable on further medical 
inquiry, the criteria for a causal nexus to service also are 
not met. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."); 38 C.F.R. § 3.303(d). See 
also Duenas v. Principi, 18 Vet. App. 512, 516 (2004). The 
service treatment history reveals a single January 1972 
episode of cerumen buildup associated with a diagnosed head 
cold. The involvement of symptomatology of the ear was 
apparently no more than an acute and transitory episode, with 
no residual condition. There is no other finding of a 
disorder involving one or both ears following separation from 
service, and continuing through the present time. 
Consequently, there is no evidentiary basis to indicate that 
the current claimed ear symptoms that have manifested are 
associated with an incident of the Veteran's service. 

Accordingly, the Board is denying the claim for service 
connection for chronic ear impairment with waxy buildup. The 
preponderance of the evidence is unfavorable on this claim, 
and the benefit of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Respiratory Infections

The competent medical evidence is absent current indication 
that the Veteran has a disorder comprised of chronic 
respiratory infections

The service treatment history indicates that in April 1971 
the Veteran underwent a two-day period of inpatient treatment 
for an acute upper respiratory infection. In January 1972, 
the Veteran obtained treatment for a head cold over the prior 
two weeks. The impression was of an upper respiratory 
infection. On three separate instances between February 1972 
and April 1972 the Veteran received treatment for the common 
cold with additional symptoms of nasal congestion and a sore 
throat. 

In June 1972, the Veteran obtained treatment for reported 
general malaise and myalgias. A monospot test was negative. 
The Veteran's condition otherwise was unremarkable and the 
evaluating physician ruled out mononucleousis. The following 
month he again sought treatment for a cold with rhinorrhea. A 
September 1972 report indicates the Veteran was receiving 
treatment with antihistamines and was lightheaded; there was 
no specific diagnosis stated. An October 1972 periodic review 
examination indicated as to medical condition "no 
significant findings." A February 1973 statement of medical 
condition the Veteran completed indicated that to the best of 
his knowledge there had been no change in overall condition 
since the last review examination. 

In his September 2006 correspondence, the Veteran alleges 
that he had several upper respiratory infections while on 
active duty, and that these have continued to affect him 
since service. In previous correspondence dated October 2005, 
he described the claimed disorder as chronic respiratory 
infections since service.

The Veteran underwent a period of VA hospitalization in 
August 2005 for two days and was admitted with a complaint of 
intermittent chest pain over the past week. On admission the 
Veteran began a course of oxygen therapy. There was no 
dyspnea noted, and no peripheral edema, jugular venous 
distention, or cough noted. The initial assessment was chest 
pain and bradycardia. On further evaluation the Veteran 
denied chest pain, shortness of breath, and dizziness. There 
was no cardiac history or systemic disease, and the Veteran 
reported excellent functional capacity beyond the specific 
symptoms noted. A chest x-ray revealed that the heart and 
mediastinum appeared normal. No focal consolidations or 
pleural effusions were noted, and no pulmonary edema was 
noted. A metallic density was noted in the right upper lobe 
region, likely related to a prior shrapnel injury. The 
impression was no active pulmonary disease; and the metallic 
density of the right upper lobe region, attributable to the 
shrapnel injury. The diagnosis on discharge was atypical 
chest pain, rule out a myocardial infarction by enzymes and 
ECG; and bradycardia, asymptomatic. 

In view of these findings, a current disability involving 
chronic respiratory impairment is not shown. On this subject, 
while the August 2005 VA hospitalization report pertains to 
complaints of chest pain, at no point did the Veteran report 
or any treatment provider find that there was a respiratory 
component of the disorder under evaluation. A chest x-ray 
during the above period of inpatient treatment was normal. 
The appearance of a density of the right upper lobe region 
has been attributed to a shrapnel injury, although there is 
no reason to indicate that this particular injury is from an 
incident of the Veteran's service. The discharge diagnosis 
was atypical chest pain, and bradycardia, and did not allude 
to a respiratory disorder. The Board has considered the 
Veteran's initial assertion that he has had chronic 
respiratory infections. See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007 (indicating competency of lay testimony 
to describe symptoms that support a later diagnosis by a 
medical professional). On review of his additional statements 
he has not generally described any symptoms that would 
correspond to that claimed disability. The August 2005 VA 
hospitalization record for an episode of atypical chest pain 
also does not provide any reference to respiratory 
infections, including in its extensive survey of the 
Veteran's prior medical history. As a result, the competent 
evidence does not indicate a reasonable likelihood that a 
condition diagnosable as chronic respiratory infections 
exists. Absent evidence of a current disability, a claim for 
service connection cannot be substantiated. See 38 U.S.C.A. § 
1110; Moore, supra; Rabideau, supra. See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, the claim for service connection for chronic 
respiratory infections is denied. Since the preponderance of 
the evidence is unfavorable on this claim, and the benefit 
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 


ORDER

Service connection for depression is denied.

Service connection for chronic ear impairment with waxy 
buildup is denied.

Service connection for chronic respiratory infections is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


